Citation Nr: 1512726	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  07-03 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for intervertebral disc syndrome (IVDS) of the cervical spine prior to April 23, 2013.

2.  Entitlement to an evaluation in excess of 20 percent for IVDS of the cervical spine from April 23, 2013. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1973 to October 1993.  The current matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, granted the Veteran a 10 percent evaluation for his service-connected cervical spine disability, effective October 17, 2002 (i.e., the date on which his application for a rating increase was received by VA).  

The effective date of an increased rating award is determined from the facts found.  Generally, it is the date of claim or the date entitlement first arose, whichever is later, or the earliest date as of which it is factually ascertainable that the increase in disability had occurred if the claim is received with one year from such date; otherwise, the date of receipt of claim.  38 C.F.R. § 3.400(o)(2) (2014); Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  Accordingly, consideration must therefore be given regarding whether the case warrants the assignment of separate ratings for this disability for separate periods of time, from October 17, 2001, to the present, based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In the January 2007 substantive appeal, the Veteran requested a hearing before the Board.  Although he was scheduled for this hearing, the Board observes that he subsequently withdrew this request in correspondence dated in April 2009.

In March 2013, the Board remanded the case to the agency of original jurisdiction (AOJ) for further evidentiary and procedural development.  In a May 2013 rating decision, the Veteran, inter alia, was granted a 20 percent rating for cervical spine IVDS, effective April 23, 2013.  The case was thereafter returned to the Board for appellate consideration.  (The May 2013 rating decision also awarded the Veteran service connection for cervical radiculopathy of the right upper extremity, effective from September 29, 2011, and rated as 40 percent disabling; and service connection for cervical radiculopathy of the left upper extremity, effective from September 29, 2011, rated as 30 percent disabling.  The Veteran, however, has not appealed the effective dates or ratings assigned in those determinations.) 

In September 2013, the Board once more remanded the claim to the RO/AOJ for additional evidentiary development, after which the 10 percent rating assigned for IVDS of the cervical spine prior to April 23, 2012, and the 20 percent rating for IVDS of the cervical spine from April 23, 2012, were confirmed in a January 2014 rating decision/supplemental statement of the case.  The case was returned to the Board in February 2014, and the Veteran now continues his appeal.


FINDINGS OF FACT

1.  Prior to April 23, 2013, IVDS of the cervical spine was manifested by subjective complaints of neck pain and objectively demonstrated radiographic evidence of degenerative arthritic disease affecting the cervical vertebrae and discs, with characteristic pain on motion, with forward flexion greater than 40 degrees and combined cervical range of motion greater than 335 degrees and no incapacitating episodes of IVDS.

2.  From April 23, 2013, IVDS of the cervical spine was manifested by subjective complaints of neck pain and objectively demonstrated radiographic evidence of degenerative arthritic disease affecting the cervical vertebrae and discs, with characteristic pain on motion, with forward flexion limited by onset of pain at 5 degrees, but no objective demonstration of cervical spine ankylosis or incapacitating episodes of IVDS. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for IVDS of the cervical spine prior to April 23, 2013 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5003-5243 (2014).  

2.  The criteria for a 30 percent evaluation for IVDS of the cervical spine from April 23, 2013 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5243 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

At the outset, the Board notes that, in accordance with the VCAA, VA has an obligation to notify claimants as to what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The current appeal for a higher rating for cervical spine IVDS stems from the Veteran's claim for such a benefit, which was received by VA on October 17, 2002.  VCAA notice letters were dispatched to the Veteran during the pendency of the claim in December 2002, March 2005, and April 2009, which collectively addressed the applicability of the VCAA to this issue and of VA's obligations to the appellant in developing the claim that satisfied the above-described mandates, as well as the requirements that the claimant be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notwithstanding the defect in timing of notice, as fully compliant notice was not provided prior to the initial adjudication of the claim in the December 2002 RO rating decision now on appeal, this defect is cured by subsequent readjudications of the increased rating claim on its merits following issuance of fully complaint notice, most recently in a January 2014 rating decision/supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  The Veteran's clinical records pertaining to his examinations and treatment for his service-connected cervical spine disability for the appropriate rating period commencing October 2001 to the present have been obtained and associated with the claims file, including VA-authorized examinations of the disability at issue, which were conducted in February 2009, April 2013, and November 2013.  These allow the Board to consider the applicability of a staged rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has also reviewed the VBMS and Virtual VA electronic information databases for any additional pertinent records.  The aforementioned VA examinations were performed by VA clinicians who reviewed the Veteran's claims file in conjunction with their examinations.  The examiners provided adequate discussion of their clinical observations and rationales to support their individual findings and conclusions within the context of the Veteran's pertinent clinical history as contained within his claims file or on the VBMS and Virtual VA databases.  The examinations are therefore deemed adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The most recent clinical evaluation in November 2013 was conducted at the behest of the Board, pursuant to its September 2013 remand.  The Board finds that the collective actions of the RO/AMC since the September 2013 Board remand has substantially complied with all of the Board's prior remand instructions and therefore no additional remand for corrective action is necessary.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Having been provided by VA with the opportunity to do so, neither the Veteran nor his representative has indicated that there was any further evidence to submit in support of his increased rating claim.  The Veteran having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claim, the Board finds that the record does not need to be held open any longer and that no further delay in the adjudication of this appeal is warranted.  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence not explicitly discussed herein. Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).  
The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to an evaluation above 10 percent prior to April 23, 2013, and an evaluation above 20 percent from April 23, 2013, for cervical spine IVDS.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2014).  

In evaluating musculoskeletal disabilities of the cervical spine, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  38 C.F.R. §§ 4.40  and 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The United States Court of Appeals for Veterans' Claims (the Court) has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2014). Johnson  v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between joint motion pain as opposed to pain that actually places additional limitation of the particular range of motion.

Disability of the musculoskeletal system is the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The examination upon which ratings are based must adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like. 38 C.F.R. § 4.40 (2014).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2014).  However, pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  The provisions 38 C.F.R. §§ 4.40, 4.45, 4.59 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).
The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.

Here, the Veteran is service-connected for IVDS of the cervical spine, rated under Diagnostic Code 5243 of 38 C.F.R. § 4.71a.  The criteria for rating all spine disabilities are set forth in a General Rating Formula for Diseases and Injuries of the Spine and provide that these disabilities are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2014).  The General Formula for rating disability of the cervical spine is as follows:  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Unfavorable ankylosis of the entire cervical spine, assign a 40 percent rating.

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine, assign a 30 percent rating.
Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis, assign a 20 percent rating.

Forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height, assign a 10 percent rating.

Note (1): Evaluate any associated objective neurologic abnormalities. . . separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees. The normal ranges of motion for spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, or the entire spine. . . is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides as follows:

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, assignment of a 60 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, assignment of a 40 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, assignment of a 20 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, assignment of a 10 percent evaluation is warranted.

Note (1): For purposes of evaluations under diagnostic code 5243 [intervertebral disc syndrome], an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5240 (2014).

For impairment due to degenerative arthritic disease established by X-ray findings, this may be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).

By history, the Veteran was involved in a motor vehicle accident during active service and sustained a whiplash injury to his neck with chronic disabling residuals.  By rating decision dated in November 1994, he was granted service connection and a noncompensable evaluation for a chronic cervical spine disability that was characterized at the time as straightening of the normal cervical curvature and slight narrowing of the C5 - 6 and C6 - 7 disc interspaces.

On October 17, 2002, the Veteran reopened his claim for a rating increase for his service-connected cervical spine disability, which has since been characterized as IVDS of the cervical spine.  The Veteran appeals the award of a 10 percent evaluation for cervical spine IVDS for the period from October 17, 2002 to April 22, 2013, and the assignment thereafter of a 20 percent evaluation from April 23, 2013, onward.    

The Veteran is presently service-connected and assigned separate ratings for neurological impairment associated with his service-connected cervical spine IVDS, including chronic muscle contraction headaches claimed as migraines (currently rated 50 percent disabling), cervical radiculopathy of the right (major) upper extremity (currently rated 40 percent disabling), and cervical radiculopathy of the left (minor) upper extremity (currently rated 30 percent disabling).  The Veteran is also service-connected for retropatellar pain syndrome of his right and left knee (each knee rated 10 percent disabling).  The ratings assigned to these aforementioned disabilities are not presently in controversy with respect to this appeal; accordingly, the Board will not consider the neuropathic component of his cervical spine disability as it affects his upper extremities and headache complaints when adjudicating this appeal.  The Veteran is presently in receipt of a combined 90 percent evaluation for his service-connected disabilities.  

As relevant, medical treatment records for the period from October 17, 2001 to April 22, 2013, show occasional outpatient treatment for complaints of neck and cervical spine pain.  These records include an X-ray film dated in October 2002, which demonstrates minimal narrowing consistent with mild degenerative changes of the C5 - C6 intervertebral disc space X-ray, with no evidence of fracture, subluxation, compression, or destruction of the cervical vertebrae.  Outpatient reports for this period show treatment for occasional complaints of neck pain that was aggravated by prolonged reading and relieved by non-prescription pain medication and "getting up and moving around."  The Veteran was prescribed non-steroidal anti-inflammatory medication for his neck pain.   

September - October 2003 service hospital treatment reports show that the Veteran underwent a coloscopy and incidentally noted, in pertinent part, that he complained of neck pain but that his neck was supple on examination.

Pursuant to complaints of neck pain, the Veteran was provided with a cervical spine MRI in March 2006, which revealed degenerative changes that were most pronounced at C5 - 6 and C6 - 7, with spondylosis at the apophyseal joints that was most pronounced on the left at C5 - 6.  Disc space narrowing at C5 - 6 and C6 - 7 with a mild bulge of disc material at C5 - 6 and moderate dorsal osteophyte formation primarily on the left at C5 - 6 was also observed.  The radiological impression was mild-to-moderate degenerative joint disease (DJD) and degenerative disc disease (DDD) at C5 - 6 and C6 - 7 with a moderate right-sided osteophyte at C3 - 4 without radicular compromise.  The vertebral heights were well maintained and the adjacent soft tissues were unremarkable.

The report of a February 2009 VA orthopedic examination shows that the Veteran presented with subjective complaints of cervical spine pain, described as a moderate dull ache occurring daily and lasting hours in duration, but with no physical therapy, interventional pain procedures, or surgical intervention for his symptoms.  He used non-prescription pain medication to relieve his symptoms.  No fatigue, no stiffness, no weakness, no cervical sacrospinal muscle atrophy, tenderness on palpation, or spasm, no incapacitating episodes of IVDS, and no symptomatic flare-ups were objectively detected or associated with the cervical spine disability.  

Objective examination of the Veteran's cervical spine revealed normal cervical posture, head position, and symmetry, with no abnormal spinal curvature or ankylosis present.  Range of motion testing revealed forward flexion from zero to 45 degrees; backward extension from zero to 45 degrees; lateral flexion from zero to 45 degrees, bilaterally; and lateral rotation from zero to 80 degrees, bilaterally, with objective evidence of pain on active and repetitive cervical motion, but with no objective evidence of additional limitation of motion following repetitive motion testing.  These findings produce a total combined range of motion of 340 degrees for the cervical spine. 

Medical imaging studies revealed normal lordotic curve and preserved vertebral body heights and intervertebral disc spaces other than the C5 - C6 and C6 - C7 disc spaces, which were narrowed and accompanied by the presence of small endplate osteophytes, consistent with an impression of DDD.   

The February 2009 VA examination report shows that the Veteran was employed full-time as an electronic technician.  Although his cervical spine disability was regarded by the examining clinician as one that imposed significant effects on the Veteran's occupation, with moderate effects on his capacity to perform exercise and sports, he did not lose any time from work due to illness during the previous 12-month period.  Otherwise, there were no other effects on his usual daily activities of living.
A November 2011 MRI study of the Veteran's cervical spine revealed an intact, aligned and straightened cervical spine with maintained craniocervical junction relationship, normal marrow signal without destructive lesions, normal paravertebral soft tissues, and a patent cervical canal throughout.  Multilevel degenerative changes were present, with moderate-to-severe bilateral foraminal stenosis at C5 - C6.

In February 2012, the Veteran received physical rehabilitation training to address his chronic neck pain complaints.

The Board has considered the evidence presented above.  The above findings demonstrate that for the period prior to April 23, 2013, the Veteran's cervical spine disability does not meet the criteria for a 10 percent evaluation under Diagnostic Code 5243, as he has forward flexion of his cervical spine to 45 degrees, unlimited by pain, whereas a 10 percent evaluation contemplates limitation of forward flexion to not greater than 40 degrees.  His combined range of cervical motion is 340 degrees, whereas a 10 percent evaluation contemplates a combined range of cervical motion of not greater than 335 degrees.  Furthermore, there is no objective demonstration of muscle spasm, localized tenderness, or loss of cervical vertebral height, and IVDS manifested by incapacitating episodes was not demonstrated during this period.  

Accordingly, the Veteran does not meet the criteria under Diagnostic Code 5243 for even a 10 percent evaluation for cervical spine IVDS, much less an evaluation in excess of 10 percent, prior to April 23, 2013.  However, as there is clear medical imaging evidence of degenerative arthritic disease affecting the Veteran's cervical spine, and as he has presented subjective but credible accounts of pain on cervical motion, the Board concludes that the 10 percent rating assigned to his cervical spine IVDS on the basis of Diagnostic Code 5003 for the period prior to April 23, 2013, is appropriate.  Because the evidence is not approximately balanced or in a state of relative equipoise regarding the merits of this part of the Veteran's appeal, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The report of an April 23, 2013, VA orthopedic examination shows that the Veteran's cervical spine disability was manifested by complaints of chronic and daily recurring neck pain with flare-ups and stiffness and weakness, which made it difficult for him to engage in reading activities and to find a comfortable position to sleep.  He used prescription pain medication that relieved his pain for several hours.  He was employed full-time, but had to change some of his duties because of his chronic neck pain.  

Range of motion testing of the veteran's cervical spine revealed forward flexion from zero to 35 degrees, with onset of pain at 5 degrees; backward extension from zero to 30 degrees, with onset of pain at 5 degrees; lateral flexion from zero to 30 degrees, with onset of pain at 15 degrees, bilaterally; and lateral rotation from zero to 60 degrees, with onset of pain at 20 degrees, bilaterally, with objective evidence of pain on active and repetitive cervical motion, and objective evidence of additional limitation of lateral rotation, only, following repetitive motion testing, to 35 degrees, bilaterally.  Factoring in functional loss due to onset of pain during motion and repetitive use testing, these findings produce a total combined range of motion of 80 degrees for the cervical spine.  The Veteran tested positively for cervical spine tenderness on palpation, with guarding and muscle spasm producing abnormal spinal contour, but no muscle atrophy detected.  No IVDS was objectively demonstrated at the time of this examination in April 2013.

With regard to the occupational impact of the Veteran's cervical spine disability, the April 2013 VA examination noted that he was presently employed in a job that required him to look at television screens and monitors for his entire workday, which increased his neck pain.  He often had to lay his head down to relieve his neck pain.  He had reduced range of cervical spine motion due to pain, which limited him from participating in some forms of physical labor for employment, including operating an automobile.  The Veteran's cervical spine disability did not interfere with his daily activities of living but the cervical pain did interfere with his sleep.

VA medical records dated in 2013 show outpatient treatment for complaints of chronic neck pain.  The Veteran reported that the medications prescribed for his symptoms provided little relief, but he declined to receive a treatment regimen involving the injections of medications directly into his cervical musculoskeletal area.

The report of a November 2013 VA physician's report shows that following his review of the Veteran's pertinent medical history, the clinician's opinion was that the Veteran had significant limitation of motion due to pain on forward flexion, extension, lateral flexion and lateral rotation, with pain on deep palpation.  Although he did not have numbness, his radiculopathy and pain and tingling sensations at the C5 - C6 vertebral level were deemed to be consistent with the clinical definition of IVDS. 

The Board has considered the evidence presented above.  The above findings demonstrate that for the period from April 23, 2013, the Veteran's cervical spine has a practical combined range of cervical motion to 80 degrees (factoring limitation of motion due to onset of pain at the specific degree points noted on objective clinical examination in April 2013), with guarding and muscle spasm producing abnormal spinal contour.  This alone meets the criteria for a 20 percent evaluation under Diagnostic Code 5243.  However, the Board also observes that the Veteran's forward flexion of his cervical spine is only to 5 degrees, as this is its practical limit due to onset of pain at 5 degrees.  This more closely approximates the criteria for a 30 percent evaluation under Diagnostic Code 5243, for limitation of forward cervical spine flexion to 15 degrees or less.  See 38 C.F.R. § 4.7 (2014).  Accordingly, resolving any doubt in this regard in the claimant's favor, the Board will allow the Veteran's claim for a rating increase above 20 percent for cervical spine IVDS from April 23, 2013, and assign the higher rating of 30 percent.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board finds, however, that the clinical evidence does not support the assignment of the next higher evaluation of 40 percent provided by the schedule as the Veteran's cervical spine IVDS is not actually manifested by any incapacitating episodes of IVDS, much less incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks over the prior 12-month period, as contemplated in the criteria for a 40 percent evaluation.  Furthermore, there is no objective finding of cervical ankylosis, favorable or unfavorable, to support the assignment of a rating of 40 percent or higher on the basis of ankylosis under Diagnostic Code 5243.  In view of the foregoing discussion, the Board concludes that the evidence does not warrant the assignment of an evaluation in excess of 30 percent for cervical spine IVDS for the period from April 23, 2013,  under the applicable Diagnostic Codes.  38 C.F.R. § 4.7 (2014).  

In deciding this claim, the Board acknowledges that the Veteran is competent to report symptoms of his service-connected cervical spine disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate Diagnostic Code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected cervical spine disability has been provided by VA medical professionals who have objectively examined him.  The medical findings directly address the criteria under which the cervical spine disability is evaluated.  The Board finds these clinical records to be the only competent, objective, and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

To the extent that a claim for individual unemployability based on the increased rating claim has been raised by the record, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board notes that the clinical evidence does not objectively demonstrate or otherwise indicate that the Veteran is unable to secure and follow a substantially gainful occupation solely by reason of his service-connected disabilities.  The facts of the case demonstrate that the Veteran is actively employed on a full-time basis as an electronic technician at the present time and that although his cervical spine IVDS does impose some adverse effects on his employment capacity, including making it physically uncomfortable for him to view a television screen and monitor while engaged in his vocation and also limiting his ability to engage in physical labor or operate a motor vehicle, he nevertheless has not lost substantial time from work due to his cervical spine disability.  As such, there is no basis to award individual unemployability under 38 C.F.R. § 4.16(a), or to refer this case to the Director of the Compensation and Pension Service for extraschedular consideration for individual unemployability, pursuant to 38 C.F.R. § 4.16(b) (2014).

A rating in excess of the assigned schedular evaluations for the Veteran's service-connected cervical disability addressed herein on the merits may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  See Shipwash v. Brown, 8 Vet. App. 218, 277 (1995).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In the current appeal, the Board finds that there is no evidence that the Veteran's service-connected cervical spine IVDS has presented such an unusual or exceptional disability picture at any time between October 17, 2001 to the present, so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b) (2014).  Specifically, the evidence of record does not indicate the Veteran is frequently hospitalized for this aforementioned service-connected orthopedic disability.  Furthermore, the evidence clearly demonstrates that the Veteran, who is a professional electronic technician by vocation, is able to work in this capacity on a full-time basis in spite of his neck disability.  Although there is some degree of occupational interference imposed by his cervical spine disability, marked interference with his ability to work as an electronic technician is not demonstrated, as his neck disability is evidently accommodated at his place of employment by taking breaks to rest his head and neck as necessary.  The criteria of the applicable rating schedule are therefore deemed to adequately contemplate the Veteran's present level of impairment due to the cervical spine disability at issue, as individually considered.  As such, the Board cannot concede that the Veteran's IVDS of the cervical spine, standing alone, causes marked interference with his employment capacity.  Higher ratings are available for this disability, but for the reasons described in the above decision, these higher ratings were denied in each case.  The clinical evidence and medical opinions fail to show that the disability picture created by the Veteran's neck disability, in isolation, is of an exceptional or unusual nature.  Having reviewed the record with these mandates in mind, the Board finds that the schedular ratings presently assigned to this disability adequately reflects the state of its impairment for the period to which they are applied, and that there is no evidentiary basis for referral of the case for extraschedular consideration with regard to this issue.
 

ORDER


An evaluation in excess of 10 percent for IVDS of the cervical spine prior to April 23, 2013 is denied.

A 30 percent evaluation for IVDS of the cervical spine from April 23, 2013 is granted, subject to regulations applicable to the payment of monetary benefits.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


